Citation Nr: 1542403	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for a lumbar spine disorder.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The St. Petersburg RO has current jurisdiction.

The matter was last before the Board in April 2015.  The Board remanded the appeal to afford the Veteran a VA examination; the examination was conducted in June 2015.  Thus, there was substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268   (1998); see also Dyment v. West, 13 Vet. App. 141, 147   (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this case must consider these electronic records.


FINDING OF FACT

Parathoracic and paralumbar muscle spasm is not attributable to service, and arthritis of the lumbar spine was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A May 2011 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  He has not identified relevant private medical records.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claim.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has current parathoracic and paralumbar muscle spasm.  See June 2015 VA examination report.  He was also found to have mild age-appropriate degenerative changes in the facets, discs and endplates, on x-ray in January 20111, although the impression was "unremarkable lumbar spine radiograph."  VBMS Entry September 22, 2011.

The Veteran contends that the heavy lifting he performed as part of his duties in the military has caused current back pain.  He contends that his daily activities included loading and unloading heavy ammunition and guns onto trucks.  He reports that he felt pain and pinching during service, but he dealt with it without complaining.  See October 2011 Notice of Disagreement. 

The service treatment records are devoid of any complaints, treatment, or diagnoses relating to the Veteran's spine, and his separation documents show no abnormalities in this regard.  See STRs, p. 4/56.  However, as noted by the Board in the April 2015, the Veteran's personnel records indicate that his military occupational specialty was canon crewman, and his assertions are consistent with the nature of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  The Board thus ordered a VA examination to ascertain the etiology of the Veteran's disorder.

On VA examination in June 2015, the examiner reviewed the claims file and examined the Veteran.  He concluded that it was less likely than not that the current back disorder was incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted the Veteran's report during the examination that he first began to experience back pain in 2000.  He noted that the medical record showed initial treatment for the lumbar spine in 2009.  The examiner stated that the x-rays obtained on examination, as well as those obtained in 2011, failed to show evidence of degenerative disease of the lumbar and/or the thoracic spines.  Rather, the Veteran's back pain was caused by clinical evidence of significant parathoracic and paralumbar muscle spasm.  The examiner opined, "the work th[at] he did lifting heavy boxes during the three years of service can not justify such work during service as the direct cause of his back problems after 20 years (maybe 29 years) of no complaints and of no continuous back symptomatology."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a lumbar spine disorder must be denied.  The VA examination report of June 2015  is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, as well as the service treatment records.  He provided a rationale for the conclusion reached.  In addition to the VA examiner's opinion, as noted above, the January 2011 VA treatment provider characterized the findings on x-ray as "age-appropriate."

The only other evidence to the contrary of the VA examination report is the lay evidence.  Although the Veteran is competent to report his symptoms, the matter of whether his parathoracic and paralumbar muscle spasm relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his lumbar spine disorder relates to service does not constitute competent evidence and, therefore, is outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the lumbar spine within one year of the Veteran's September 1980 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Additionally, any such contention is inconsistent with statements made to the June 2015 VA examiner, and in August 2010, for example, and is thus not credible.  See VBMS Entry May 26, 2011, p.68/128 ; see also Pond v. West, 12 Vet. App. 341, 345   (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (interest may affect the credibility of testimony).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


